SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 3Q10 Results Release Schedule São Paulo,October 25, 2010  (BM&FBOVESPA: TAMM4, NYSE:TAM) We will release our results for the third quarter 2010 (3Q10) on November 12, 2010. The information will be available onour website: www.tam.com.br/ir , through the CVM (Comissão de Valores Mobiliários) and SEC (Securities and Exchange Commission) after the market. The conference calls in Portuguese and English will be Tuesday, November16 at 8:00 am and 9:30 am (Eastern Time) , respectively. We would like to inform that the quite period for thethird quarter 2010resultsbegins on October 29, 2010 and ends on November 12, 2010. Conference Calls Portuguese (Click here for access) November 16, 2010 11:00 am (Brazil time) 8:00 am (US EDT) Phone: 0800 891-5822 (Calls from Brazil) Phone: + 1 857.350.1683 (For calls made from abroad) Password: Replay: +1 617-801-6888 Available from Nov/16/2010 until Nov/23/2010 Code: English (Click here for access) November 16, 2010 12:30 am (Brazil time) 9:30 am (US EDT) Phone: +1 857.350.1671 Password: Replay: +1 617-801-6888 Available from Nov/16/2010 until Nov/23/2010 Code: Investors and analysts local meeting - APIMEC-SP  SAVE THE DATE We would like to invite our analysts and investors to participate at our quarterly local meeting (APIMEC-SP) for the third quarter of 2010 results presentation. The meeting will be held in São Paulo on November 23, 2010 , at 9:00 am (São Paulo time). Investor Relations: Phone: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Media Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Phone: (55) (11) 3594-0328 equipetam@mvl.com.br About TAM (www.tam.com.br) We are members of the Star Alliance, and the leaders in the domestic market since 2003. We had by the end of September 2010, 42.4% of market share in domestic market and 84.5% market share in international market. We fly to 44 cities in Brazil. We reached 88 different destinations with the business agreements signed with regional airlines. The overseas operation comprise non-stop flights to 17 destinations in United States, Europe and South America: New York, Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Assumption and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). Moreover, we maintain the codeshare agreements allowing sharing the seats in the flights of the international airlines, thus passenger could fly to other 78 destinations in USA, South America and Europe. On the other hand, Star Alliance offers flights to 1,172 airports in 181 countries. TAM is the pioneer in the loyalty program of the airline in Brazil. As of January 1 st , 2010, TAM Fidelidade is managed by Multiplus Fidelidade, and currently has 7.2 million members and distributed 10.8 million air tickets by the mileage redemption. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 25, 2010 TAM S.A. By: /
